Case: 13-5031    Document: 13    Page: 1   Filed: 07/01/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                CLARENCE GANAWAY,
                  Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.
                __________________________

                        2013-5031

                __________________________

     Appeal from the United States Court of Federal
 Claims in No. 12-CV-0654, Judge Francis M. Allegra.
                __________________________

                      ON MOTION
                __________________________

                       PER CURIAM.
                       ORDER
     Clarence Ganaway moves for reconsideration of the
 court’s February 15, 2013 order dismissing his case for
 failure to pay the required docketing fee, and moves for
 leave to proceed in forma pauperis and for appointment of
 counsel. The United States opposes.
Case: 13-5031         Document: 13   Page: 2   Filed: 07/01/2013




 CLARENCE GANAWAY       v. US                                  2

     Pursuant to 28 U.S.C. § 1915(e)(1), this court may ap-
 point an attorney to represent a litigant in federal court,
 but there is no automatic right to appointment of counsel
 in a civil case; the authority is discretionary. See Castro
 Romero v. Becken, 256 F.3d 349, 353-54 (5th Cir. 2001).
 Under the circumstances presented here, we do not see
 the need to exercise this court’s discretion to appoint
 counsel to Mr. Ganaway.
       Accordingly,
       IT IS ORDERED THAT:
     (1) Ganaway is directed to complete and return the
 enclosed “Motion and Declaration for Leave to Proceed In
 Forma Pauperis” and “Supplemental In Forma Pauperis
 Form for Prisoners” forms. If Ganaway does not submit
 the enclosed forms within 30 days from the date of filing
 of this order his motion for reconsideration will be denied.
    (2) Ganaway’s request for appointment of counsel is
 denied.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk

 cc: Clarence Ganaway (Federal Circuit Forms 6 and 6A
 enclosed)
 s26